Exhibit 10.25


Prepared by and after recording return to:


Harlan W. Robins, Esq.
Dickinson Wright PLLC
15 N. 4th Street
Columbus, Ohio  43215


COLLATERAL ASSIGNMENT OF LEASE

 
FOR VALUE RECEIVED, the undersigned, DC Cranford Cinema, LLC, a Delaware limited
liability company, as Borrower, does hereby transfer, sell, assign, set over and
convey unto Northlight Trust I, a Delaware statutory trust, as Lender, all of
its right, title and interest in and to that certain Lease Agreement more
particularly described on the attached Exhibit A, as collateral security for
Borrower’s obligations to Lender under that certain Loan Agreement between
Borrower and certain of its affiliates, and Borrower’s parent, Digital Cinema
Destinations Corp., a Delaware corporation, of even date herewith (the “Loan”).
 
TOGETHER WITH all rights, title and interest in and to said Lease Agreement, as
“tenant/lessee” therein, as additional collateral security for the Loan.
 
DATED this  27th day of September, 2012.
 

 
DC Cranford Cinema, LLC, a Delaware limited liability company
         
 
By:
/s/ A. Dale Mayo             Name: A. Dale Mayo             Title: Manager  

 

STATE OF NEW JERSEY   )    
) ss.
COUNTY OF UNION     
)

 
This instrument was acknowledged before me on September 27, 2012, by A. Dale
Mayo, the Manager of DC Cranford Cinema, LLC, a Delaware limited liability
company.

 
 
/s/ Gary S. Loffredo           
Notary Public
 

 
 [SEAL]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.25


Prepared by and after recording return to:


Harlan W. Robins, Esq.
Dickinson Wright PLLC
15 N. 4th Street
Columbus, Ohio  43215
 
Exhibit A


Lease Agreement between Cranford Theatre Holding Co., L.L.C. (“Landlord”) and DC
Cranford Cinema, LLC (“Tenant”) dated December 31, 2010.